On June 22, 1993, the Defendant was sentenced to twenty (20) years with twelve (12) years suspended for Robbery. The defendant is sentenced to serve two (2) years pursuant to the sentence enhancement for the use of a dangerous weapon. These *71sentences shall be served consecutively. Credit is given for 248 days time served. The sentence is to be served consecutively with any terms given by Judge McKittrick in cases, ADC-91-246 and ADC-92-136. Plus conditions as stated in the June 22, 1993 Decision.
DATED this 24th day of September, 1993.
On September 24,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Judge McKittrick recused himself from any participation in this hearing, as he was the sentencing judge in a former matter.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
It was noted that this case would be more properly to present before the Parole Board.
Hon. G. Todd Baugh, Acting Chairman, and Hon. John Warner, Judge